Case 1:19-mc-00145-TSC Document 184-1 Filed 08/10/20 Page 1 of 2




             EXHIBIT 1
        Case 1:19-mc-00145-TSC Document 184-1 Filed 08/10/20 Page 2 of 2


From:              Katherine Siereveld
To:                Amy Donnella; Elizabeth Luck; George Kouros; Morris Moon; Ruth Friedman
Cc:                Andrew Sutton; Cory Shepherd; Rob Schalburg
Subject:           RE: Contact info today
Date:              Tuesday, July 14, 2020 1:34:02 AM
Attachments:       Lee memo.pdf


Please see the attached notice which was just given to Mr. Lee. The number for the holding cell at the execution
facility is 812-238-3388 if you wish to make a call. He should be out there shortly.

Katherine

Katherine N. Siereveld
Senior Attorney
FCC Terre Haute
4200 Bureau Road North
Terre Haute, Indiana 47802
(812) 238-3476
